        Case 1:19-cv-07786-VM Document 1 Filed 08/20/19 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
                                         Docket No.:
ARCH BROKERAGE LTD.,

                 Plaintiff,              COMPLAINT

  - against -                            JURY TRIAL DEMANDED
BP/CGCENTER II LLC d/b/a
BOSTON PROPERTIES,

                  Defendant.

--------------------------------X


     Plaintiff Arch Brokerage Ltd. (“Arch” or “Plaintiff”), by

and through its attorneys McLaughlin & Stern, LLP, as and for

its Complaint against defendant BP/CGCENTER II LLC d/b/a Boston

Properties    (“Boston   Properties”     or   “Defendant”),    alleges   as

follows:

                                 PARTIES

     1.      Plaintiff is a domestic corporation duly licensed to

conduct real estate brokerages services within the State of New

York.     Plaintiff’s principal place of business is in New York

County.

     2.      Defendant is a Delaware limited liability company with

its principal place of business in Massachusetts.




                                     1
       Case 1:19-cv-07786-VM Document 1 Filed 08/20/19 Page 2 of 12




                                   JURISDICTION

     3.     This Court has jurisdiction over the action pursuant

28 U.S.C. § 1332 (diversity jurisdiction).

     4.     Venue properly lies in this judicial district pursuant

to 28 U.S.C. § 1391 because a substantial part of the events or

omissions    giving      rise     to   the       claims   herein      occurred,         or   a

substantial part of property that is the subject of the action

is situated, in this district.                    In addition, venue is proper

because defendant is subject to the court's jurisdiction with

respect to this action.

                   FACTS COMMON TO ALL CAUSES OF ACTION

     5.     Arch    is      the   tenant’s         broker     of     record      for    Anna

Castellani    (“Castellani”)           and       the   DeKalb      Market       Hall    (the

“Market Hall”) located in Brooklyn, New York.

     6.     Castellani       created      the      Market     Hall    to       showcase      40

culinary vendors who reflect the cultural and ethnic diversity

of   Brooklyn.        The    Market     Hall       also     provides       a    venue     for

entertainment.

     7.     Boston Properties owns the real estate located at 601

Lexington    Avenue,        New   York,      New       York   also     known       as     the

“Citigroup Center” (“Citigroup Center”).

     8.     Boston Properties’ broker of record for the Citigroup




                                             2
         Case 1:19-cv-07786-VM Document 1 Filed 08/20/19 Page 3 of 12




Center is Cushman & Wakefield (“Cushman”).

     9.     Boston    Properties      wanted    a    tenant       similar    to   the

Market    Hall   at   the   Citigroup    Center.       As     a    result,    Steven

Soutendijk (“Soutendijk”), an Executive Managing Director of the

Retail Services Group from Cushman, emailed Castellani and her

broker from Arch, Larry Roberts (“Roberts”).

     10.    At all relevant times, Roberts was a principal and

duly licensed broker at Arch.

     11.    On    September     15,     2017,       Soutendijk       emailed      the

following to Castellani and Roberts:

     Anna and Larry – I am the agent for 601 Lexington
     Avenue f/k/a Citigroup Center. Boston Properties has
     requested that I reach out to you for an approximately
     10,000 SF space on their redeveloped office tower,
     located at the corner of 53rd Street and Lexington
     Avenue.

     I am attaching a deck on the project for your review.
     If you have any free time over the next few weeks, we
     would welcome the opportunity to walk you thru the
     project and to meet with you. Let me know – we will
     work around what I’m, sure is a busy time for you.


     12.     Roberts, on behalf of Castellani, responded directly

to Soutendijk on September 16, 2017 as follows: “Thanks Steve …

Let us review and get back to you.”

     13.    On   September    19,     2017,    Roberts      emailed     Soutendijk

requesting that he and Castellani take a tour of the space on




                                        3
         Case 1:19-cv-07786-VM Document 1 Filed 08/20/19 Page 4 of 12




September 27th at 11:30am.            Soutendijk responded only to Roberts:

“Larry – back to you quickly.             I think it will work, or we will

make it work!”       A few hours later Soutendijk asked: “Larry – can

you do noon on 9/27?”

     14.    Roberts then arranged for him and Castellani to meet

Soutendijk on September 27, 2017 at noon to tour the space.

Roberts    sent    Soutendijk    an    email     stating    that   he    would    meet

Soutendijk “in front of Hillstone on third tomorrow @ 12:00?”

     15.    Roberts then organized and sent a meeting confirmation

notice     to    Soutendijk     and    five    representatives          from    Boston

Properties (Kaitlyn Phelps, then-Leasing Representative; Heather

Kahn, Vice President; Richard Monopoli, Senior Vice President of

Development;      Andrew    Levin,      Senior     Vice    President;      and    John

Powers, Executive Vice President – New York Region).                      Soutendijk

and all of the Boston Properties’ representatives responded that

they would attend the meeting with Roberts and Castellani.

     16.    On    September     26,    2017,     Soutendijk    emailed         Roberts:

“Hoped to meet in front of 24 Hour Fitness, on 53rd between Lex

and Third.       If there is time, we would like to take you guys to

our marketing center across the street to give you a quick video

presentation – if not, we can just walk the site.”

     17.    Roberts,       on    behalf       of    Castellani,         agreed     and




                                          4
       Case 1:19-cv-07786-VM Document 1 Filed 08/20/19 Page 5 of 12




responded: “12:00 – 24 Hour Fitness, on 53rd between Lex and

Third See you then”

      18.   Soutendijk repeated his request to Roberts: “Would you

like a ten minute presentation prior to the walkthrough or is

time tight?”      Roberts responded: “We want the full show [thumbs-

up emoji].”

      19.   Roberts and Castellani attended the presentation and

walkthrough.

      20.   Two   days     later,       on       September        29,    2017,     Richard

Monopoli (“Monopoli”), Senior Vice President of Development at

Boston Properties, emailed Roberts and Castellani thanking them

for   meeting     and    discussing          “your       DeKalb     Market       concept.”

Monopoli    attached     files    and     renderings         for    their    review    and

asked for a tour of the Market Hall.

      21.   Roberts,      on     behalf          of    Castellani,       responded      by

inviting Soutendijk and four of the representatives from Boston

Properties for lunch and a tour at the Market Hall.

      22.   Roberts     organized       and       sent   a   lunch      invitation     for

October 20, 2017 at 12:30pm to Soutendijk, Kaitlyn Phelps (then-

Leasing Representative at Boston Properties), Heather Kahn (Vice

President    at   Boston       Properties),           Monopoli,    and    Andrew     Levin

(Senior Vice President at Boston Properties).                            Soutendijk and




                                             5
         Case 1:19-cv-07786-VM Document 1 Filed 08/20/19 Page 6 of 12




the representatives from Boston Properties responded that they

would attend.

     23.    After     the   luncheon    and   tour   of    the    Market    Hall,

Roberts    followed    up   with   Soutendijk   with      respect   to     certain

questions about the space.             Among other things, Roberts asked

about the size of the food hall space, referenced Slide A-209.00

from the project deck and asked about the dimensions on the

actual rentable space, and then worked with Castellani on a plan

to rent the space from Boston Properties.

     24.    A few days later, on October 27, 2017, Roberts emailed

Soutendijk and Andrew Levin (“Levin”), Senior Vice President at

Boston Properties, requesting an additional walkthrough of the

space.

     25.    Soutendijk agreed and asked if Roberts and Castellani

“would be available for 15 minutes before the walk thru to meet

with John Powers who runs the NYC office for [Boston Properties]

tomorrow?     He asked to meet you guys.”            Roberts, on behalf of

Castellani and himself, asked “Ok meet you 11:15?”, to which

Soutendijk responded “Yep, let’s meet lobby of 559 Lex where

[Boston Properties’] office is.”

     26.    Soutendijk then sent Roberts an invite to meet with

John Powers and walkthrough the space again.                     Castellani and




                                        6
         Case 1:19-cv-07786-VM Document 1 Filed 08/20/19 Page 7 of 12




Roberts       accepted     the   invitation.      They   met   Roberts     in   his

office.        Thereafter, Castellani and Roberts toured the space

with Soutendijk.

     27.       On November 6, 2017, Soutendijk sent plans for the

space to Roberts and Castellani for their review.

        28.    In early February 2018, Melissa Cohen (Senior Project

Manager of Development at Boston Properties) and Roberts (on

behalf of Castellani) began negotiating a term sheet for a 15

year lease.

     29.       During    the     course   of   these     negotiations,     Boston

Properties’ representatives stopped responding to Roberts.

     30.       Boston      Properties     later     refused      to      formally

acknowledge Arch or Roberts as the tenant’s broker of record

after six months of working together and cut them out of the

deal.

     31.       In   July       2019,   after   several     months     of    lease

negotiations between counsel for the parties, a single purpose

entity created by Castellani entered into a 15 year lease with

Boston Properties for the space at issue.                 The annual rent was

in excess of $1,000,000 per year.

        31.    Although duly demanded, Boston Properties has refused

to pay Arch a full, ordinary and customary commission used in




                                          7
      Case 1:19-cv-07786-VM Document 1 Filed 08/20/19 Page 8 of 12




the industry which is also in accordance with Arch’s usual and

customary rates.

                AS AND FOR A FIRST CAUSE OF ACTION
       (New York Common Law Right to Brokerage Commission)

     32.    Plaintiff    repeats         and     realleges      each     and    every

allegation contained above with the same force and effect as

though more fully set forth herein again at length.

     33.    Plaintiff    is    a   duly    licensed      real   estate    brokerage

corporation.

     34.    Plaintiff    was       the    procuring       cause     of   Castellani

through her single purpose entity leasing the space from the

Defendant.

     35.    Castellani   through         her    single    purpose     entity    was   a

ready, willing and able tenant who, in fact, leased the space

from Defendant.

     36.     Defendant expressly and/or implicitly agreed to pay

Plaintiff a real estate commission if it found a ready, willing

and able tenant for the space.

     37.     Over the course of 6 months, Plaintiff communicated

directly     to   Defendant’s       broker       and     Defendant’s     employees,

reviewed the project deck, renderings, plans, and files, toured

the space multiple times, arranged for the principals to meet,

organized    meetings,   tours      of    the    space    and   the    Market   Hall,



                                          8
            Case 1:19-cv-07786-VM Document 1 Filed 08/20/19 Page 9 of 12




sponsored       the    luncheon       between        principals,        attended       marketing

presentations,         inquired         about    the       space      and    its   dimensions,

worked on a rental plan, and negotiated the term sheet until

Defendant cut Plaintiff out of the deal.

       38.     Plaintiff acted as a catalyst in the resulting lease

and    Defendant        accepted         the    fruits       of    Plaintiff’s         labor      in

obtaining a signed lease.                  Yet, Defendant refused to recognize

Plaintiff as the broker of record.

       39.      It is a well-settled rule that even in the absence of

an express agreement, a real estate broker will be deemed to

have earned its commission when it produces a renter who is

ready,       willing     and      able    to    rent       at     the   terms      set    by     the

landlord.

       40.     Moreover, Plaintiff’s ultimate right to compensation

is    not    dependent       or      contingent       upon      the     performance       of     the

underlying       lease       or   the    receipt       of    rent.          Once   a     lease    is

signed,       Plaintiff        was    entitled        to     its      commission       from      the

Defendant.

       41.      Defendant consciously appropriated Plaintiff’s labor

by accepting its services without objection and then refused to

compensate Plaintiff.

       42.       At    all    times,      Plaintiff         reasonably       expected       to    be




                                                 9
      Case 1:19-cv-07786-VM Document 1 Filed 08/20/19 Page 10 of 12




compensated for its services by the Defendant.

     43.    When Defendant executed the lease, Plaintiff’s work

was done and earned a commission.

     44.   As a result, Plaintiff is entitled to a commission

under the common law in the sum of no less than $770,000.

                AS AND FOR A SECOND CAUSE OF ACTION
                          (Quantum Meruit)

     45.   Plaintiff repeats and realleges each and every

allegation contained above with the same force and effect as

though more fully set forth herein again at length.

     46.   Plaintiff performed the bona fide real estate

brokerage services for Defendant as set forth above and

reasonably expected to be compensated for same.

     47.   Plaintiff performed said services in good faith and in

a satisfactory manner resulting in a duly executed lease.

     48.   Defendant engaged with Plaintiff and accepted

Plaintiff’s services without objection and has refused to

compensate Plaintiff for its work and efforts.

     49.   Plaintiff reasonable expected and is entitled to the

reasonable compensation for the services it performed for, and

at the request of, Defendant.

     50.   Defendant used Plaintiff as a catalyst to negotiate

and find a tenant for the Citigroup Center.



                                   10
      Case 1:19-cv-07786-VM Document 1 Filed 08/20/19 Page 11 of 12




     51.    Plaintiff is entitled to recover the reasonable value

of its services.

     52.    By reason thereof, Plaintiff is equitably entitled to

the fair and reasonable value of its services in an amount which

is to be determined at trial, but in no event less than

$770,000.

                 AS AND FOR A THIRD CAUSE OF ACTION
                         (Unjust Enrichment)

     53.    Plaintiff repeats and realleges each and every

allegation contained above with the same force and effect as

though more fully set forth herein again at length.

     54.    Based upon Plaintiff’s labor, Defendant received a

tenant for its space for 15 years with rental income of no less

than $1,000,000 per year.

     55.    Defendant did not and refuses to compensate Plaintiff

for its services.

     56.    Although Defendant stands to gain in excess of

$15,000,000 over the course of the lease, it has refused to pay

Plaintiff the usual and customary commission for its services.

     57.    Plaintiff performed the bona fide real estate

brokerage services for Defendant as set forth above in good

faith and reasonably expected to be compensated for same.




                                   11
         Case 1:19-cv-07786-VM Document 1 Filed 08/20/19 Page 12 of 12




     58.     Defendant should not be able to retain that which

Plaintiff seeks to recover.

     59.     Equity and good conscience dictate that Defendant

should reasonable compensate Plaintiff for its work and efforts.

     60.     By reason thereof, Defendant has been unjustly

enrichment in an amount to be determined at trial but no less

than $770,000 and Plaintiff should be equitably entitled to

same.

     WHEREFORE, Plaintiff demands judgment against the Defendant

on each cause of action in the sum of no less than $770,000,

plus pre and post judgment interest, costs, disbursements, and

such other and further relief as the Court deems proper.

Dated:       New York, New York
             August 20, 2019


                                                McLaughlin & Stern, LLP

                                                    Alan E. Sash
                                                By:_____________________
                                                Alan E. Sash
                                                260 Madison Avenue
                                                New York, New York 10016
                                                (212) 448-1100

                                                Attorneys for Plaintiff




                                      12
